El Juez Asociado Sr. del Toro,
emitió la opinión del -tribunal.
En el presente caso está envuelta la cuestión de si el acu-sado debió haber sido absuelto o no por haber sido conde-nado por el mismo delito. Los hechos ocurrieron así:
El 12 de octubre de 1914, se presentó en el- Juzgado de Paz de Luquillo la denuncia que es base de esta causa y que copiada a la letra dice así:
“El Pueblo de Puerto Rico v. Augusto Veve. Yo, Juan Mattos,’ vecino de Luquillo, calle del Cachimbo, de 23 años de' edad, formulo denuncia contra Augusto Yeve por delito acometimiento y agresión cometido de la manera siguiente: que en octubre 12, 1914, hora 10: 30 a. m. y en la -oficina de correo, calle principal de Luquillo del Distrito Judicial del Juzgado Municipal de Fajardo, que forma parte del Dis-trito Judicial de Humacao, P. R., dicho acusado allí y entonces vo-luntaria y criminalmente y en momentos en que yo ilustraba al postmaster de esta localidad sobre la expedición de un money order, tras breves palabras me acometió y agredió con la mano produciéndome una herida sobre la nariz. (Firmado) Juan Matos. Denunciante. Jurada ante mí hoy 12 de octubre de 1914. (Firmado) J. Cuevas Zequeira. Juez de Paz de Luquillo.”
El propio día 12 de octubre de 1914 y ante el mismo juz-gado se presentó otra denuncia que, también copiada a la letra, dice así:
“Juzgado de Paz de Luquillo. Estados Unidos de América. The President of the U. S. El Pueblo de Puerto Rico v. Augusto Veve y Juan Mattos. Yo, Atanasio Ricard, Cabo P. I., vecino de Luquillo, P. R., calle del Cachimbo, de 34 años, formulo denuncia contra los acusados arriba expresados por el delito de turbar la paz, cometido de la manera siguiente: que en octubre 12 de 1914, a las 10:30 a. m. y en la oficina del postmaster, sita en la calle principal de Luquillo, *488del Distrito Judicial de Humaeao, dichos acusados allí y entonces vo-luntaria y maliciosamente perturbaron la paz y tranquilidad del inme-diato vecindario, debido a una riña que sostuvieron dentro de la refe-rida oficina, y de cuya riña presentaba Juan Matos una contusión en la nariz, hecho que dió lugar a la aglomeración de personas en el sitio del suceso. Este hecho es contrario a la forma, eficacia y propósito de la ley para tal caso hecha y prevista y contra la paz y dignidad de El Pueblo de Puerto Rico. Son'testigos Reinaldo Rivera, Manuel Rivera, Juan Velez, Eulogio Bonano, Federico Moreira y Benigno Figueroa. (Firmado) Atanasio Ricard, Cabo P. I., denunciante. Jurada ante mí hoy 12 de octubre de 1914. J. Cuevas Zequeira, Juez de Paz de Cuquillo. ’ ’
Por virtud de la primera denuncia fue condenado el acu-sado Veve y también lo fue por virtud de la segunda. Apeló de la sentencia que lo declaró culpable de acometimiento y agresión y cumplió la pena que se le impuso como autor de un delito de turbar la paz al reñir con otra persona. Y cuando se tramitaba la apelación en la corte de distrito, a su debido tiempo y en forma propia, alegó que debía ser ab-suelto por haber sido ya condenado por el mismo hecho delic-tivo.
La corte de distrito entendió que se trataba de distintos delitos y declaró sin lugar la solicitud del apelante. El Fiscal de esta corte sostiene la acción de la corte sentenciadora. El apelante la impugna.
Después de un cuidadoso estudio de la cuestión planteada, ■opinamos que tiene razón el apelante.
El artículo 6 del Código de Enjuiciamiento Criminal es aplicable, porque se trata del mismo hecho. No de hechos distintos. No es el caso de un hombre que dentro de una casa acomete a otro y sale luego a la calle excitado y con fuertes e inusitados gritos altera la paz del vecindario. No. La denuncia por alterar la paz se basó en la riña que tuvo el acusado con la otra persona. La riña fué, según la denun-cia del policía, el acto provocador de la alteración de la paz. Y la actuación del acusado en esa llamada riña por el poli-*489.cía, fue calificada por el otro denunciante de acometimiento y agresión a su persona.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.